Citation Nr: 0531306	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as major depression with psychotic 
features.

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the claims of service 
connection on appeal.  The veteran, who had active service 
from June 1978 to June 1992 and from February 1999 to August 
1999, as well as service to September 2001 with the Army 
National Guard, disagreed with that decision and the case for 
forwarded to the Board for appellate review.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in addition to certain additional notification to the 
veteran that the Board believes is necessary and the 
obtaining of certain items of evidence, the Board notes that 
the veteran has not been afforded VA examinations in 
connection with his appeal.  The Board is of the opinion that 
the veteran should be afforded VA examinations to more 
clearly determine whether any psychiatric or back disorders 
are etiologically related to service.

As for the additional notification, the Board is unable to 
identify any letter, rating decision, Statement of the Case 
or Supplemental Statement of the Case which advises the 
veteran specifically of the complete definition of "active 
service," to include application of the term "active 
service" to the various types of reserve component service.  
38 C.F.R. § 3.1(d).  The distinction between various types of 
"active service" is significant and could have bearing on 
the veteran's claims.  As such, the Board believes that the 
veteran should be advised that the term "active military, 
naval, or air service" includes: (1) active duty; (2) any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  It follows from this 
that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, or from injury incurred 
or aggravated while performing inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  This is potentially 
significant because presumptive periods applicable to service 
connection do not generally apply to periods of active duty 
for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

As for the items of evidentiary development, the veteran 
contends that an injury incurred during a period of reserve 
component service in June 2000 and/or July 2000 resulted in a 
current back disorder and/or that the back disorder may have 
been first incurred as the result of a motor vehicle accident 
incurred during the veteran's active service in 1988.  He 
reports that he received treatment in 2000, and the Board 
observes that VA clinical records dated in July 2000 and 
August 2000 from the VA Medical Center (VAMC) in Alexandria, 
Louisiana, have been associated with the claims file.  
However, the veteran testified that he was also treated 
during this same time at Rapides Hospital, Alexandria, 
Louisiana in June 2000 or July 2000.  However, it does not 
appear that these records have been requested.  In addition, 
the record reflects that the veteran was granted Social 
Security Administration (SSA) disability benefits in 2001, 
but that the SSA records are not associated with the claims 
file.  Those records should also be obtained.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., and the VA will notify the 
veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:


1.  The AMC/RO should provide the veteran 
with notice which addressed his 
particular circumstances in seeking 
service connection based on his various 
periods of service, and more specifically 
his request for service connection for 
disorders which he claims are associated 
with reserve component service.  That 
notice should include the substance of 38 
U.S.C.A. §§ 101(2), (24) and 38 C.F.R. 
§ 3.6(a), (c), (d)

2.  The AMC/RO should obtain the 
veteran's authorization for release of 
records from Rapides Hospital, 211 4th 
Street, Alexandria, LA, and obtain any 
and all clinical records, of any type, to 
include reports of radiologic 
examinations, for the veteran for the 
year 2000.

3.  A copy of any decision and medical 
records related to the award of SSA 
benefits in 2001 should be obtained and 
associated with the claims file.  

4.  The veteran should be afforded a 
psychiatric examination in order to 
ascertain the nature and etiology of all 
psychiatric disorders that may be 
present.  The primary purpose of the 
examination is to determine the 
likelihood that the veteran has a current 
psychiatric disorder, however diagnosed, 
which was first manifested during his 
active service prior to his discharge in 
June 1992, or which is a result of any 
incident of his active service, or which 
resulted from a period of active duty for 
training or inactive duty for training.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and provide notation as to 
the documents reviewed.  Following this 
review and the examination, the examiner 
should offer comments and an opinion as 
to whether it is at least as likely as 
not (a 50 percent, or greater, 
likelihood) or whether it is less than 
likely (less than a 50 percent 
likelihood) that the veteran either (1) 
has a current psychiatric disorder, 
however diagnosed, which was first 
manifested during his active service 
prior to his discharge in June 1992; or, 
(2) has a current psychiatric disorder 
which is a result of any incident of his 
active service; or, (3) has current 
psychiatric disorder which became 
disabling during a period of active duty 
for training or inactive duty for 
training.  A clear rationale for all 
opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

5.  The veteran should be afforded an 
examination in order to ascertain the 
likelihood that the veteran incurred a 
current back disorder during his active 
service June 1978 to June 1992 or as a 
result of injury incurred during a period 
of reserve component service in the 
summer of 2000.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
provide notation as to the documents 
reviewed.  Following this review and the 
examination, the examiner should offer 
comments and an opinion as to whether it 
is at least as likely as not (a 50 
percent, or greater, likelihood) or 
whether it is less than likely (less than 
a 50 percent likelihood) that the veteran 
either (1) has a current back disorder, 
however diagnosed, which was first 
manifested during his active service 
prior to his discharge in June 1992; or, 
(2) has a current back disorder which is 
a result of any incident of his active 
service prior to June 1992; or, (3) has a 
back disorder which was incurred during 
or became disabling during a period of 
active duty for training or inactive duty 
for training.  A clear rationale for all 
opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important that "each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

